      Case 2:20-cv-02144-JTM-KGG Document 20 Filed 10/21/20 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS



EDELMAN FINANCIAL ENGINES, LLC,
           Plaintiff,

       vs.                                               No. 20-2144-JTM

RAY GUTOWKSI,
          Defendant.




                             MEMORANDUM AND ORDER


       Plaintiff Edelman Financial Engines, LLC, brings the present action against a

former employee, Ray Gutowski, for violation of the Defend Trade Secrets Act, § 18

U.S.C. § 1836 (DTSA), alleging Gutowski misappropriated various trade secrets.

Gutowski has moved to dismiss the complaint, arguing that, first, that he is not subject

to personal jurisdiction in Kansas. (Dkt. 11, at 6-16). Second, he argues that Kansas is an

improper venue for the action. (Id. at 17-19). Third, he argues that the plaintiff has failed

to allege the existence of trade secrets with particularity, or demonstrated any

misappropriation. (Id. at 21-28). Fourth, he argues that the dispute between the parties

is subject to mandatory arbitration.

       The court concludes that the action should be dismissed for a lack of personal

jurisdiction.
      Case 2:20-cv-02144-JTM-KGG Document 20 Filed 10/21/20 Page 2 of 7




       Edelman is a Delaware financial services company formed in 2018 after the

joinder of two Edelman Financial Services and Financial Engines. In 2016, Financial

Engines had acquired The Mutual Fund Store (TMFS), a financial business in the Kansas

City area. (Dkt. 1, ¶ 2).

       Gutowski lives in Rhode Island, and worked in that state for a franchise of TMFS,

The Mutual Fund Store-Providence (TMFS-P). He did not work directly for TMFS, and

owned a 5% interest in TMFS-P from 2007 to 2016. After Financial Engines acquired

TMFS, Gutowski entered into a Confidential Information and Invention Assignment

Agreement (CIIAA), which include provisions relating to trade secrets and other

confidential information. An Addendum to the CIIAA was presented to Gutowski in

January of 2017. As with the CIIAA, the defendant agreed to the Addendum in Rhode

Island. The Complaint alleges that Gutowski misappropriated trade secrets after “his

abrupt resignation on January 17, 2020.” (Id., ¶ 3).

       Because DTSA “does not have a special federal rule for personal jurisdiction,”

the court must “look to the law of the forum for the governing rule.” Advanced Tactical

Ordnance Sys. v. Real Action Paintball, 751 F.3d 796, 800 (7th Cir. 2014).

       Due process permits the exercise of personal jurisdiction over a nonresident

defendant who has “minimum contacts” such that defending an action in the forum

does not “offend traditional notions of fair play and substantial justice.” Int'l Shoe Co. v.

Washington, 326 U.S. 310, 316 (1945). Such minimum contacts may exist either on the

basis of general jurisdiction or specific jurisdiction, which “focuses on the relationship

                                              2
      Case 2:20-cv-02144-JTM-KGG Document 20 Filed 10/21/20 Page 3 of 7




among the defendant, the forum, and the litigation.” Walden v. Fiore, 134 S. Ct. 1115,

1121 (2014) (quoting Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 775 (1984)).

       “For a State to exercise jurisdiction consistent with due process, the defendant's

suit-related conduct must create a substantial connection with the forum State.” Id. at

1121. Specific jurisdiction exists where the defendants have “purposefully directed”

their activities towards forum residents, and the plaintiff's injuries arose from those

activities. Newsome v. Gallacher, 722 F.3d 1257, 1264 (10th Cir. 2013). The Tenth Circuit

applies an “effects test” to determine whether a defendant has “purposefully directed”

her activities at the forum state so as to subject the defendant to specific personal

jurisdiction. See Dudnikov v. Chalk & Vermillion Fine Arts, 514 F.3d 1063, 1072 (10th Cir.

2008) (citing Calder v. Jones, 465 U.S. 783, 789–90 (1984)). Under this test, purposeful

direction occurs when a defendant (1) takes an intentional action, (2) which was

expressly aimed at the forum state, (3) while knowing that the brunt of the injury would

be felt in the forum state. Id.

       In its Response, plaintiff argues that personal jurisdiction exists because

Gutowski travelled to Kansas “multiple times,” and because over an extended period of

time he “had regular back office support for his business coming from the state.” (Dkt.

16 at 11).

       The court finds no substantial basis for finding that the defendant is subject to

jurisdiction in Kansas. To the extent plaintiff asserts Gutowski obtained, possibly, some

“back-office functions” from Kansas, the allegation is purely conclusory and rests on an

                                             3
      Case 2:20-cv-02144-JTM-KGG Document 20 Filed 10/21/20 Page 4 of 7




affidavit which appears to lack direct, personal knowledge as to any actual “support”

the defendant obtained from Kansas, the extent of such support, or whether it in any

way related to the core of the dispute between the parties. The plaintiff’s Response does

not controvert defendant’s argument that no persons in Kansas were harmed, and that

none of the clients, or their accounts, are in Kansas.

       The trips to Kansas occurred some four years before the dispute at issue, when

Gutowski had a small ownership interest in TFMS-P. Although plaintiff suggests that

these trips were business-related, Gutowski avers that he “never … worked in Kansas at

any time during my tenure with TFMS-P, Financial Engines, or EFE.” (Gutowski Aff. ¶

17). The work Gutowski did on behalf of clients never occurred in Kansas. The core

agreements between the parties which are the source of the present dispute—the CIIAA

and its Addendum—have no direct relationship to Kansas. They were not entered into

by Kansas parties,1 have no substantial duties to be performed in Kansas, and have no

clause selecting Kansas as an appropriate forum for dispute. The defendant’s contacts

with the state were minimal, limited, and unrelated to the core of the present dispute

between the parties. Given that attenuation, during the relevant time period the

defendant, who worked in Rhode Island for non-Kansas clients, would not have

reasonably anticipated being haled into Kansas for a dispute with a Delaware plaintiff

over trade secrets which did not involve Kansas clients.



1 The Complaint identifies Edelman Financial Engines as a Delaware corporation. The CIIAA
identifies Financial Engines, Inc., as “a California corporation.”
                                              4
      Case 2:20-cv-02144-JTM-KGG Document 20 Filed 10/21/20 Page 5 of 7




       The court notes plaintiff’s alterative requests, if the court finds jurisdiction is

lacking, to either permit limited discovery on the issue or to transfer the action to Rhode

Island. In its discretion, the court declines to transfer the action, or to permit discovery

on the issue of jurisdiction. First, the plaintiff fails to articulate with specificity what

discovery it would reasonably hope to obtain which would counterbalance the strong

showing made by Gutowski that jurisdiction is lacking in Kansas. Further, discovery

would be inappropriate where, the court concludes, the defendant would otherwise be

entitled to a stay of the action pending arbitration. In light of the applicable arbitration

clause, the court declines to authorize limited discovery or to exercise its discretion to

transfer the action.

       The arbitration clause involved by Gutowski occurs in a Restrictive Covenant

Agreement (RCA) entered into between the parties.

       Edelman argues that the RCA is not binding because Gutowski did not sign it,

and that it in any event does not apply to it (plaintiff Edelman Financial Engines, LLC),

but to another entity, Edelman Financial Engines, L.P. Finally, it argues that the RCA

does not require arbitration of disputes relating to the CIIAA. The court rejects these

arguments.

       The RCA attachment submitted by the defendant is not physically signed, but is

accompanied by a “DocuSign” notation indicating an electronic signature. The plaintiff




                                             5
      Case 2:20-cv-02144-JTM-KGG Document 20 Filed 10/21/20 Page 6 of 7




presents no factual allegation to support any inference that the RCA was not actually

agreed to by the parties.2

       The preamble to the RCA plainly states that it applies to the limited partnership

“and collectively any of its subsidiaries and affiliates.” (Dkt. 11-1 at 4). Plaintiff supplies

no reason why it would not be considered an affiliated entity of the limited partnership.

       With respect to plaintiff’s remaining argument, Section 11(f) of the RCA

provides:

       Entire Understanding. This Agreement represents the entire
       understanding of the Partnership and Participant with respect to the
       subject matter of the Agreement. The Parties agree that this Agreement
       supersedes and terminates any and all prior agreements or
       understandings between the Parties, whether oral or written, concerning
       the subject matter of this Agreement; except that, to the extent Participant
       has or becomes party to any other agreements with the Partnership Group
       containing restrictive covenants (“Other Restrictive Covenants”), those
       Other Restrictive Covenants shall continue in full force and effect in
       addition to, and shall not be limited by, those contained in this
       Agreement.

Edelman argues that it can still sue Gutowski based on the CIIAA, because it is an

“Other Restrictive Covenant” which “continue[s] if full force and effect,” as provided

for in the final clause Section 11(f).

       But while the specific obligations created by the CIIAA may continue in full

force, that doesn’t mean those obligations can be pursued by a court action for damages.

The Arbitration clause in the RCA is quite broad. Under Section 7(a):



2Plaintiff notes in is Reply that Edelman’s suggestion the RCA is not binding is inconsistent
with its January 22, 2020 letter to him reminding him of his duties under the RCA.
                                              6
      Case 2:20-cv-02144-JTM-KGG Document 20 Filed 10/21/20 Page 7 of 7




       Except as otherwise prohibited by law, any dispute, claim or controversy
       between Participant and the Partnership, including but not limited to those
       which arise from or relate to Participant’s association with the Partnership
       Group (whether by membership or employment or otherwise) or the
       termination thereof … and the application, enforcement or interpretation of this
       Agreement, shall be resolved in arbitration before the arbitration facility of the
       American Arbitration Association (“AAA”) to the exclusion of all others.

(Emphasis added).

       The clause applies to any dispute between Gutowski and the Edelman entities,

whether grounded in the RCA or CIIAA. This is a dispute between Gutowski (as

Participant) and Edelman (a Partnership entity as defined by the RCA) which is “relates

to” his association with Edelman. The court finds plaintiff’s argument relating to the

Section 17(f) integration clause does not nullify the broad scope of the arbitration clause.

Limited discovery of the issue of personal jurisdiction is unwarranted given the

applicable arbitration clause.3

       IT IS ACCORDINGLY ORDERED this day of October, 2020, that the defendant’s

Motion to Dismiss (Dkt. 10) is granted as provided herein.




                                            J. Thomas Marten
                                            J. Thomas Marten, Judge




3Given these conclusions, the court need not resolve defendant’s additional venue and Federal
Rule 12(b)(6) arguments.
                                               7
